DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed February 22, 2021 has been entered.  Claims 1 and 6-16 remain pending in the application.  The previous objection to the drawings is withdrawn in light of applicant's amendment to the drawings.  The previous objection to claim 16 is withdrawn in light of applicant's amendment to claim 16.  The previous 35 USC 112 rejections of claims 10, 11, 14-16 and 19-21 are withdrawn in light of applicant’s amendment to claims 10, 11, 14, 15 and 16, and cancelling of claims 19-21.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The application has been amended as follows: 
In claim 14 line 2, “portioned” was changed to --portion--.
Reasons for Allowance
Claims 1 and 6-16 are allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 6, 7, 9-13 and 15, the prior art does not teach a fluid pump apparatus for an artificial lift system comprising all the limitations of claim 1, but 
With respect to claims 8 and 14, the prior art does not teach a fluid pump apparatus for an artificial lift system comprising all the limitations of claim 8, but more specifically wherein said plunger having another wide diameter section and another narrow diameter section positioned below the narrow diameter section of said plunger, the wide diameter section of said plunger defining an annulus with said first wide inner diameter section of said barrel when said plunger is at an uppermost position, said another narrow diameter section of said plunger defining a second annulus with said first wide inner diameter section and said reduced inner diameter section of said barrel when said plunger is in the uppermost position, said first annulus being in fluid communication with said second annulus so as to flow fluid from above said plunger to below said plunger.
With respect to claims 16, the prior art does not teach a fluid pump apparatus for an artificial lift system comprising all the limitations of claim 16, but more specifically wherein the wide diameter section of said plunger aligned with said first wide inner 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746